ON PETITION EOB REHEARING.
PER CURIAM.
A petition for rehearing has been filed in this case and the court’s attention has been called to the fact that attorneys’ fees are only allowed in damage cases where they are brought under the provisions of an act amending certain sections of the code requiring railroad companies and corporations to fence their track and maintain crossings and cattle-guards. (Sess. Laws 1911, p. 706.) On a re-examination of the matter, we are satisfied that the contention of the petitioner is correct, and that the decision of this court affirming the decision of the trial court must be modified to the extent of reducing said judgment $100, the amount of the attorney’s fee allowed. It is therefore ordered that said judgment be reduced $100 and affirmed as to the balance of the judgment.